ALTENBERND, Judge.
Joseph Dames, III, appeals his convictions for first-degree murder and attempted second-degree murder, contending the trial court committed four reversibleerrors when instructing the jury. Only one of those issues requires reversal or discussion. We affirm the first-degree murder conviction and the related life sentence without discussion. We reverse the attempted second-degree murder conviction and sentence because the trial court committed reversible error in denying Mr. Dames’ requested instruction on attempted manslaughter. See Roberts v. State, 694 So.2d 825 (Fla. 2d DCA 1997); Holmes v. State, 642 So.2d 1387 (Fla. 2d DCA 1994). The case is remanded for retrial solely on the attempted second-degree murder charge. See Roberts, 694 So.2d at 826.
Affirmed in part, reversed in part, and remanded with directions.
PARKER, C.J., and LAZZARA, J., concur.